internal_revenue_service number release date index number ------------------------------------------------- --------------------------------------------- ------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc psi plr-100203-17 date date legend x ---------------------------------------------------- --------------------------------------------- y ---------------------------------------------------- ------------------------------------ state -------------- product a ------- lessee a ----------------- feedstock a -------------- feedstock b --------------------- location ----------------------- n1 n2 n3 n4 n5 ----- ------------ ---- -- ------------------- plr-100203-17 n6 ------ dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting rulings under sec_7704 of the internal_revenue_code code facts x is a state law corporation y is a state law limited_liability_company wholly owned by x interests in which may be sold in an initial_public_offering x represents that y will be engaged in the production and marketing of product a a nitrogen-based fertilizer x represents that y will sell product a in bulk to customers operating in agricultural and non-agricultural industries x further represents that all of the product a produced by y is marketable as fertilizer for agricultural purposes x owns an n1-acre campus and entered into a ground lease with lessee a with respect to a portion of the campus the site lessee a owns and operates a processing plant on the property it leases from x in addition to the land the campus has utilities infrastructure for providing electricity water and sewage services to lessee a x intends to transfer to y the assets currently owned by x including the property leased to lessee a and assign the amended lease to y flat rent and percentage rent under the amended lease in consideration for_the_use_of or the right to use a portion of the site lessee a will pay an amount equal to the sum of the flat rent currently called for under the lease the feedstock a percentage rent and the feedstock b percentage rent the feedstock a percentage rent and the feedstock b percentage rent together referred to as the percentage rent the flat rent is equal to dollar_figuren2 the feedstock a percentage rent is equal to n3 of lessee a’s sales of feedstock a to y the feedstock b percentage rent is equal to a percentage of lessee a’s sales of feedstock b to y the percentage with respect to the feedstock b percentage rent is equal to the following formula the difference between the market price agreed upon by the parties of feedstock b and the current price of feedstock b dollar_figuren4 divided by the market price of feedstock b the fees in addition to the flat rent and percentage rent lessee a pays the utilities overhead fee of dollar_figuren5 per year subject_to a consumer_price_index adjustment for certain utilities plr-100203-17 overhead lessee a also pays the pollution control fee to cover the overhead and maintenance of the sewage treatment system at a charge of dollar_figuren6 per thousand gallons of effluent emanating directly from lessee a’s operations x charges lessee a for maintaining x’s infrastructure in the manner described in this letter x represents that the maintenance performed by x is only with respect to the infrastructure owned by x not the infrastructure owned by lessee a infrastructure x owns wires and other electrical infrastructure electrical panels breakers switchgear and poles that carry electricity from a substation located on x’s campus but owned by the local utility to x’s tenants x’s electrical infrastructure connects to lessee a’s infrastructure at the border of lessee a’s ground lease and the electrical infrastructure that carries electricity within the bounds of lessee a’s ground lease is owned by lessee a water arrives on the campus through underground pipes owned by x which transport water from the location water is then carried to lessee a’s plant through pipes located beneath the land subject_to the ground lease ownership of the water piping system is divided at the point where lessee a’s ground lease starts so that pipes outside of the ground lease area are owned by x and those within the ground lease area are owned by lessee a the structures owned by x that are related to the provision of water to tenants include water pipes and pumps and a water clarifier x represents that the amount of water supplied by the ---------------------------- is grossly inadequate to provide the water needed by lessee a for its processing activity sewage is carried away from lessee a’s plant through x’s underground drainage system consisting of piping and various sump pumps similar to water pipes ownership of sewage pipes is divided at the perimeter of lessee a’s ground lease area fees for services the utilities overhead fee covers lessee a’s share of the maintenance of the electrical infrastructure owned by x that provides electricity to lessee a’s leased property the maintenance activities include inspection cleaning testing of safety systems and overhaul and repair of components that can wear out the electric services x does not maintain the infrastructure owned by lessee a the utilities overhead fee also covers the infrastructure and maintenance of the water delivery system the water services the utilities overhead fee does not include charges for the actual usage of water furthermore x represents that it is providing water only to its tenants on the campus and no water is being sold to others such as to neighboring properties ----------- ---------------------------------------------------------- the separate charge for water usage also pays for the treatment of the water plr-100203-17 lessee a also pays a pollution control fee to cover the infrastructure and maintenance of the sewage treatment system the sources of the waste that feed into the sewage system consist primarily of two types i sewage and rainwater collection and ii waste water that is blow down purge from lessee a’s cooling towers boilers and water purification units x represents that it is able to isolate and account for the amount of the pollution control fee that comes from each of these two types and will not treat the portion of the pollution control fee that is paid for blowdown purge as rents_from_real_property the waste treatment system is used by all tenants as well as x the pollution control fee does not cover the cost of treating the sewage only the cost of maintaining the system that allows lessee a to tie into x’s system and to move lessee a’s sewage through and along x’s pipes x represents that the electric services that are paid for as part of the utilities overhead fee and the services that are paid for under the pollution control fee are services that are customarily rendered with respect to similar ground leases within the geographic market where the land is located however the immediate geographic area does not contain a similar industrial complex with ground leases for feedstock a and fertilizer plants and sharing of feedstock and product among multiple manufacturers within one campus that requires the water services x further represents that it is customary to provide the water services to lessees at similar industrial parks located in remote areas and if a similar industrial park were constructed in the geographic area the owner would also need to provide such services law and analysis sec_7704 provides a general_rule that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which that partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income plr-100203-17 sec_7704 defines the term qualifying_income to include real_property rents among other sources under sec_7704 the term real_property_rent means amounts which would qualify as rent from real_property under sec_856 if such section were applied without regard to paragraph c thereof relating to independent_contractor requirements emphasis added sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber the conference_report accompanying the omnibus budget reconciliation act of states income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose fertilizer includes plant nutrients such as sulphur phosphate potash and nitrogen that are used for the production of crops and phosphate-based livestock feed h_r rep no 100th cong 1st sess c b sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent based on the average fair market values of the real_property and personal_property for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_856 provides that rents_from_real_property do not include amounts received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts of sales sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal plr-100203-17 property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to the tenants of such property or for managing or operating the property sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 i services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a taxable_reit_subsidiary trs of the reit shall not be treated as furnished rendered or provided by the reit and ii there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_1_856-4 of the income_tax regulations provides in relevant part that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the real_estate_investment_trust reit sec_1_856-4 of the income_tax regulations provides that the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to the tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in such buildings will be considered a customary service sec_1_856-4 of the income_tax regulations provides that no amount received or accrued directly or indirectly with respect to any real_property qualifies as rents_from_real_property where the determination of the amount depends in whole or part on the income or profits derived by any person from the property however any amount so accrued or received shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales the flat rent and percentage rent qualify as rents_from_real_property as rent from an interest_in_real_property the site furthermore the flat rent and percentage rent are not excluded from rents_from_real_property as rents depending in whole or part on the income or profits derived by any person from the property because the percentage rent is based on a fixed percentage of sales sec_7704 directs us to apply the definition of the term rents_from_real_property set forth in sec_856 without regard to paragraph c thereof relating to independent_contractor requirements accordingly publicly_traded_partnerships are not bound by the requirement that income from customary services must be either plr-100203-17 performed by an independent_contractor or be services that would be excluded from unrelated_business_taxable_income under sec_512 to qualify as real_property_rent therefore income earned for customary services furnished or rendered by a publicly_traded_partnership in connection with the rental of real_property may constitute real_property_rent for purposes of sec_7704 without regard to the impermissible_tenant_service_income rules and exceptions under sec_856 since the fees are earned in connection with the lease of real_property to lessee a and x represents that the services performed for the fees are services customarily furnished or rendered in connection with the rental of real_property of a similar class in the geographic area in which the subject real_property is located the fees constitute real_property rents for purposes of sec_7704 conclusion based solely on the materials submitted and the representations made we conclude that income derived by y from the production storage transportation and marketing of product a to both agricultural and non-agricultural customers is qualifying_income for purposes of sec_7704 this ruling only applies however to the extent that the products in question are of a grade that is consistent with industry standards for agricultural uses as a fertilizer and such product in the form sold is commonly sold and used as a fertilizer in addition this ruling does not apply to retail sales made directly to end users we also rule that the flat rent and percentage rent constitute rents_from_real_property furthermore the income from the fees as payment for the enumerated services performed under the agreement in connection with the rental of real_property constitute rents_from_real_property as charges for services customarily furnished or rendered in connection with the rental of real_property under sec_856 without regard to whether such amounts are excluded as impermissible_tenant_service_income under sec_856 therefore the fees constitute qualifying_income under sec_7704 as real_property rents within the meaning of that section except as specifically provided we express or imply no opinion as to the federal tax consequences of any aspect of any transaction or items discussed or referenced in this letter in particular no opinion is express as to whether y will meet the percent gross_income requirement of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 in addition no opinion is expressed or implied as to the application of sec_856 in any other context this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of y under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under section plr-100203-17 d sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
